The same matter as in the last case was brought up on order to show cause, the corporation being made a party.
At the hearing, the counsel for Buchanan read the affidavits and papers, copies of which had been served.
The counsel for Comstock and Wilson read affidavits in answer.
The counsel for Buchanan then proposed to give oral proof in reply, which was objected to, but allowed by the court.
At the suggestion of counsel for the defense, the latter decision was made in the form of an order, so that an appeal could be taken therefrom; and the matter was then adjourned until October 16, and the said Comstock and Wilson appealed from the latter order, which was argued and decided at the St. Lawrence general term, October 6,1863, where the order was affirmed, with costs.
October 16, 1863, the matter was further heard upon the merits, before Justice Potter, at special term, and oral evidence taken on both sides.
Afterwards the court denied the application, with costs, on the ground that the. four trustees were elected without objection, and that it did not affirmatively appear that the corporation would be injured merely from the fact that upon many questions the trustees were a tie in their votes.